Exhibit 10.33

 


FIRST SUPPLEMENTAL INDENTURE*

 

FIRST SUPPLEMENTAL INDENTURE, dated as of October 10, 2003 (this “Supplement”),
is entered into between WILLIS ENGINE FUNDING LLC, a Delaware limited liability
company (the “Issuer”), and THE BANK OF NEW YORK, as Indenture Trustee (the
“Indenture Trustee”), and supplements the Amended and Restated Indenture dated
as of December 13, 2002 (the “Base Indenture”), as supplemented by the Amended
and Restated Series 2002-1 Supplement dated as of December 13, 2002 (as amended
from time to time, the “2002-1 Supplement”; and the Base Indenture as
supplemented by the 2002-1 Supplement and as further amended, supplemented or
otherwise modified from time to time, the “Indenture”), between the Issuer and
the Indenture Trustee.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                                          Definitions.  Terms defined
in the Indenture and not otherwise defined herein are used herein as therein
defined.

 

Section 2.                                          Amendment to Section 503 of
the Indenture.  Section 503 of the Indenture hereby is amended and restated in
its entirety as follows:

 

Section 503.  Determination of Requisite Global Majority.  A Requisite Global
Majority shall exist with respect to any action proposed to be taken pursuant to
the terms of this Indenture or any Supplement if (a) the Control Party or
Control Parties representing more than seventy-two percent (72%) of the
Outstanding Obligations of all Series then Outstanding shall approve or direct
such proposed action (in making such a determination, each Control Party shall
be deemed to have voted the entire Outstanding Obligations of the related Series
either in favor or in opposition to such action, as the case may be) and (b)
each Series Enhancer shall approve or direct such proposed action.

 

Section 3.                                          Amendments to Definitions
Set Forth in Exhibit B to the Indenture.

 

(a)                                  The following definitions set forth in
Exhibit B to the Indenture hereby are amended and restated in their entirety as
follows:

 

--------------------------------------------------------------------------------

*                                         Portions of the material in this
Exhibit have been redacted pursuant to a request for confidential treatment, and
the redacted material has been filed separately with the Securities and Exchange
Commission (the “Commission”).  An asterisk has been placed in the precise
places in this Agreement where we have redacted information, and the asterisk is
keyed to a legend which states that the material has been omitted pursuant to a
request for confidential treatment.

 

--------------------------------------------------------------------------------


 

Aggregate Required Amortization Amount:  As of any Payment Date on or after the
Conversion Date, if no Early Amortization Event has occurred and is continuing
on such Payment Date, an amount equal to the excess, if any, of (1) the sum of
(A) the product of (i) ninety-percent (90%) and (ii) all Engine Revenues
actually received by, or on behalf of, the Issuer during the related Collection
Period with respect to the Series 2002-1 Engines (other than Engines
constituting Excess Assets) and (B) the product of (x) a fraction, expressed as
a percentage, the numerator of which shall equal the Aggregate Note Principal
Balance (prior to giving effect to any payments of principal on such Payment
Date) and the denominator of which shall equal the sum of the Net Book Values of
all Series 2002-1 Engines (other than Engines constituting Excess Assets)
(calculated as of the last day of the immediately preceding month) and (y) the
greater of (i) the sum of the Net Book Values of all Series 2002-1 Engines
(other than Engines constituting Excess Assets) sold during the related
Collection Period (which Net Book Values will be determined as of the last day
of the month immediately preceding such sale), and (ii) the aggregate Sales
Proceeds of all Series 2002-1 Engines (other than Engines constituting Excess
Assets) sold during the related Collection Period, over (2) the sum of the
amounts paid pursuant to clauses (A) through (G) inclusive, (I), and (J) of
Section 3.2(I) of the Series 2002-1 Supplement on any such Payment Date with
funds then on deposit in the Series 2002-1 Series Account and any other funds
available for application to the Series 2002-1 Notes.

 

Control Party:  With respect to a Series, Noteholders of such Series
representing more than seventy-two percent (72%) of the then unpaid principal
balance of all Notes Outstanding within such Series, unless otherwise specified
in the Supplement related to such Series.  As long as Fortis Bank and Barclays
Bank PLC, or any of their Affiliates, own all of the Series 2002-1 Notes,
Control Party shall mean both (1) Fortis Bank or an Affiliate designated by it
and (2) Barclays Bank PLC or an Affiliate designated by it.

 

Conversion Date:  September 9, 2004; provided, however, that such Conversion
Date may be extended for a period of no longer than 364 days, if approved by all
of the Holders of the Class A and Class B Notes.

 

Eligible Engine:  Any Engine that, individually or when considered with all
Eligible Engines then owned (either directly or beneficially) by the Issuer, as
applicable, complies with each of the following requirements, unless, and only
to the extent, any of such requirements (with the exception of requirement (7))
is waived in writing by the Deal Agent:

 

(1)                                  Eligible Lease.  Each Engine is subject to
an Eligible Lease on the related Transfer Date; provided that an Engine shall
not be required to be subject to an Eligible Lease on the related Transfer Date
so long as, after giving effect to the transfer of all Engines which are
transferred on any Transfer Date, the On-Lease Percentage of all Eligible
Engines as of such Transfer Date shall not be less than the Target On-Lease
Percentage;

 

2

--------------------------------------------------------------------------------


 

(2)                                  On-Lease Percentage.  The On-Lease
Percentage of all Eligible Engines as of the related Transfer Date shall be
greater than                 percent (     %);*

 

(3)                                  Engine Representations and Warranties. 
Each Engine complies with the Engine Representations and Warranties on the
related Transfer Date, including without limitation, that representation and
warranty of the Seller set forth in Section 3.01(o) of the Contribution and Sale
Agreement;

 

(4)                                  Casualty Loss.  No Casualty Loss shall have
been suffered by the related Engine;

 

(5)                                  Depreciation Policy.  The depreciation
method utilized in calculating the Net Book Value of such Engine as of such
Transfer Date is the Depreciation Policy;

 

(6)                                  Owner Trust.  (a) Such Engine shall have
been transferred to, and owned by and leased by, an Owner Trustee on behalf of
an Owner Trust created by the Issuer pursuant to a Trust Agreement substantially
in the form attached to the Series 2002-1 Supplement as Exhibit H-1, (b) such
Owner Trustee shall have executed and delivered to the Collateral Custodian a
facsimile copy of an Owner Trustee Guaranty substantially in the form attached
to the Series 2002-1 Supplement as Exhibit H-2 (the original counterpart of
which shall be delivered to the Collateral Custodian within ten Business Days
after such execution and delivery), (c) such Owner Trustee shall have executed
and delivered to FAA Counsel, and to the Collateral Custodian a facsimile copy
of, a Owner Trustee Mortgage substantially in the form attached to the Series
2002-1 Supplement as Exhibit H-3 (the original counterpart of which shall be
delivered to the Collateral Custodian within three (3) Business Days after the
filing thereof with the FAA), and (d) the Issuer shall have executed and
delivered to the Collateral Custodian a facsimile copy of a Beneficial Interest
Pledge Agreement substantially in the form attached to the Series 2002-1
Supplement as Exhibit H-4 (the original counterpart of which shall be delivered
to the Collateral Custodian within ten Business Days after such execution and
delivery); and

 

(7)                                  Term Securitization.  Following the
consummation of the Term Securitization, the Requisite Global Majority has
approved such Engine.

 

Note Commitment:  With respect to the Subclass A-1 Notes, an amount equal to
$180,000,000; with respect to the Subclass A-2 Notes, an amount equal to the
Subclass A-2 Maximum Limit; with respect to the Subclass B-1 Notes, an amount
equal to $20,000,000; and with respect to the Subclass B-2 Notes, an amount
equal to the Subclass B-2 Maximum Limit.

 

--------------------------------------------------------------------------------

*                                         This redacted material has been
omitted pursuant to a request for confidential treatment, and the material has
been filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

Revolving Period:  With respect to the Class A Notes and the Class B Notes, from
and after October 10, 2003 through the Business Day prior to the Conversion
Date.

 

Subclass A-2 Maximum Limit:  The lesser of (i) for the period commencing on the
October 10, 2003 through and including December 14, 2003, $18,000,000, for the
period commencing on December 15, 2003 through and including March 14, 2004,
$17,100,000, for the period commencing on March 15, 2004 through and including
June 14, 2004, $16,200,000, for the period commencing on June 15, 2004 through
and including September 14, 2004, $15,300,000, and for all periods from and
after September 15, 2004, $14,400,000 and (ii) such lesser amount as may be
specified by the Issuer in writing to the Deal Agent pursuant to Section 2.05 of
the Subclass A-2 Note Purchase Agreements in connection with a concurrent pro
rata reduction of the Subclass B-2 Maximum Limit pursuant to Section 2.05 of the
Subclass B-2 Note Purchase Agreement.

 

Subclass B-2 Maximum Limit:  The lesser of (i) for the period commencing on the
October 10, 2003 through and including December 14, 2003, $2,000,000, for the
period commencing on December 15, 2003 through and including March 14, 2004,
$1,900,000, for the period commencing on March 15, 2004 through and including
June 14, 2004, $1,800,000, for the period commencing on June 15, 2004 through
and including September 14, 2004, $1,700,000, and for all periods from and after
September 15, 2004, $1,600,000 and (ii) such lesser amount as may be specified
by the Issuer in writing to the Deal Agent pursuant to Section 2.05 of the
Subclass B-2 Note Purchase Agreement in connection with a concurrent pro rata
reduction of the Subclass A-2 Maximum Limit pursuant to Section 2.05 of the
Subclass A-2 Note Purchase Agreement.

 

Weighted Average Lease Rate Factor:  As of any date of determination shall mean
a fraction (expressed as a percentage) the numerator of which shall be equal to
the sum of the Scheduled Payments due in the current month under all Lease
Agreements then in effect with respect to the Eligible Engines and the
denominator of which shall be equal to the Aggregate Net Book Value of all
Eligible Engines subject to a Lease Agreement as of such date of determination.

 

(b)                                 The following definitions set forth in
Exhibit B to the Indenture hereby are deleted in their entirety:  “Subclass A-2
Amortization Amount”, “Subclass A2/B2 Amortization Amount”, “Subclass A2/B2
Amortization Commencement Date” and “Subclass B-2 Amortization Amount”.

 

Section 4.                                          Representations and
Warranties.  To induce the Indenture Trustee to enter into this Supplement (and
to cause the Control Parties and the Noteholders to consent thereto), the Issuer
represents and warrants to the Indenture Trustee, the Control Parties and the
Noteholders that:

 

(a)                                  Representations and Warranties in Related
Documents.  Each of the representations and warranties of the Issuer contained
in the Related Documents to which it is a party (i) were true and correct when
made and (ii) after giving effect to this Supplement, continue to be true and
correct in all material respects on the date hereof

 

4

--------------------------------------------------------------------------------


 

(except to the extent that such representations and warranties relate expressly
to an earlier date).

 

(b)                                 Authority.  The execution and delivery by
the Issuer of this Supplement and the performance by the Issuer of its
obligations under this Supplement (i) are within its power and authority,
(ii) have been duly authorized by all necessary proceedings, (iii) do not and
will not conflict with or result in any breach or contravention or any provision
of law, statute, rule or regulation to which the Issuer is subject or any
judgment, order, writ, injunction, license or permit applicable to the Issuer so
as to materially adversely affect the assets, business or any activity of the
Issuer, (iv) do not conflict with any provision of the certificate of formation
or operating agreement of the Issuer or any material agreement or other
instrument binding upon the Issuer and (v) do not and will not require any
waivers, consents or approvals which has not been obtained.

 

(c)                                  Enforceability.  This Supplement and the
Indenture, as amended hereby, constitute the legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with its
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

(d)                                 No Early Amortization Event.  After giving
effect to this Supplement, no Early Amortization Event has occurred and is
continuing.

 

Section 5.                                          Conditions to
Effectiveness.  This Supplement shall become effective on the date when the
following conditions precedent have been satisfied (such date the “Supplement
Effective Date”):

 

(a)                                  The prior written consent of the Control
Party of each affected Series, the Issuer and the Indenture Trustee to the
execution and delivery of this Supplement shall have been received.

 

(b)                                 With regards to the amendment of the term
“Conversion Date”, the approval by all of the Holders of the Class A and Class B
Notes to such amendment shall have been received.

 

(c)                                  The Issuer, the Indenture Trustee, each
Control Party and each Noteholder shall have delivered to the Deal Agent an
executed counterpart of this Supplement.

 

(d)                                 The Series 2002-1 Supplement shall have been
amended in form, scope and substance satisfactory to the Issuer, the Indenture
Trustee and the Control Parties; and the Deal Agent shall have received executed
counterparts thereto from the Issuer, the Indenture Trustee and the Control
Parties.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The Note Purchase Agreements shall have
been amended in form, scope and substance satisfactory to the parties party
thereto; and the Deal Agent shall have received executed counterparts from each
party thereto.

 

(f)                                    The Guarantor shall have delivered to the
Deal Agent an executed consent, substantially in the form attached hereto as
Exhibit A.

 

(g)                                 The Indenture Trustee shall have received
the Opinion of Counsel contemplated by Section 1003 of the Indenture.

 

(h)                                 The representations and warranties set forth
in Section 4 hereof shall be true and correct in all material respects on the
date hereof and on the Supplement Effective Date.

 

Section 6.                                          Reference to and Effect on
Indenture.

 

(a)                                  Upon the effectiveness of this Supplement,
each reference in the Indenture to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference in the other Related Documents to the
Indenture, shall mean and be a reference to the Indenture as supplemented
hereby.

 

(b)                                 Except as expressly set forth herein, this
Supplement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Indenture Trustee,
the Deal Agent or any Noteholder under the Related Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Related Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

 

(c)                                  Nothing herein shall be deemed to entitle
the Issuer to a waiver, amendment, modification or other change of any of the
terms, conditions, obligations, covenants or agreements contained in the Related
Documents in similar or difference circumstances.

 

(d)                                 This Supplement shall be a Related Document
for all purposes.

 

Section 7.                                          Benefits of Supplement.  The
terms and provisions of this Supplement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns to the
extent contemplated by the Related Documents.

 

Section 8.                                          Interpretation.  The Section
headings used in this Supplement are for convenience of reference only and shall
not affect the construction hereof.

 

Section 9.                                          Execution in Counterparts. 
This Supplement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Supplement.  Faxed signatures of this Supplement shall be binding for all
purposes.

 

6

--------------------------------------------------------------------------------


 

Section 10.                                   Severability.  If any provision of
this Supplement shall be held to be invalid, illegal or unenforceable under
applicable law in any jurisdiction, such provision shall be ineffective only to
the extent of such invalidity, illegality or unenforceability, which shall not
affect any other provisions hereof or the validity, legality and enforceability
of such provision in any other jurisdiction.

 

Section 11.                                   Governing Law.  THIS SUPPLEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN NEW YORK.  THE PARTIES
AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS CONSENT
SHALL BE TRIED AND LITIGATED ONLY IN A FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION.  THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS CONSENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.  EACH OF THE PARTIES HERETO REPRESENTS THAT IT
HAS REVIEWED THIS CONSENT AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS CONSENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

Section 12.                                   Entire Agreement.  This Supplement
together with all other instruments, agreements, and certificates executed by
the parties in connection herewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supercede all prior agreements,
understandings, and inducements, whether express or implied, oral or written.

 

Section 13.                                   Consents by Control Parties and
Noteholders.  The Noteholders party hereto hereby (a) represent and warrant that
they constitute all of the Control Parties and all of the Noteholders of the
Series 2002-1 Notes necessary to authorize the Issuer and the Indenture Trustee
to execute and deliver this Supplement and (b) consent to and authorize the
Issuer and the Indenture Trustee to so execute and deliver this Supplement.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed and delivered as of the date first set forth above.

 

 

WILLIS ENGINE FUNDING LLC,
a Delaware limited liability company

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name:

Donald A. Nunemaker

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,
as Indenture Trustee

 

 

 

By:

/s/ CATHERINE L. CERILLES

 

 

 

Name:

Catherine L. Cerilles

 

 

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

SHEFFIELD RECEIVABLES CORPORATION,
as Subclass A-1 Note Purchaser and Subclass A-2 Note
Purchaser

 

 

 

By:

Barclays Bank PLC, as Attorney in Fact

 

 

 

By:

/s/ DAVID LISTER

 

 

 

Name:

David Lister

 

 

 

Title:

Director

 

 

 

 

 

 

BARCLAYS BANK PLC, New York Branch,
as Control Party, Subclass B-1 Note Purchaser and Subclass
B-2 Note Purchaser

 

 

 

 

 

By:

/s/ PIERRE DULEYRIE

 

 

 

Name:

Pierre Duleyrie

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

FORTIS BANK (NEDERLAND) N.V.,
as Control Party and Subclass B-1 Note Purchaser

 

 

 

 

 

By:

/s/ M. H. SCHIPPER

 

 

 

Name:

M. H. Schipper

 

 

 

Title:

 

 

 

 

 

By:

/s/ WIJNAND TUTUARIMA

 

 

 

Name:

Wijnand Tutuarima

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
GUARANTOR CONSENT

 

Dated as of October 10, 2003

 

The Bank of New York,
as the Indenture Trustee under
the Indenture referred to below

101 Barclay Street

8th Floor West

New York, New York 10286

Attention:                                         Asset Backed Finance Unit

 

Each Holder of a Class B Note
issued pursuant to the
Indenture referred to below

 

Re:                               Willis Engine Funding, LLC – Consent to
Supplement

 

Ladies and Gentlemen:

 

The undersigned heretofore made the Amended and Restated Guaranty dated as of
December 13, 2002 (the “Guaranty”) for the benefit of the Holders of the Class B
Notes issued by Willis Engine Funding, LLC, a Delaware limited liability company
(the “Issuer”), pursuant to the Amended and Restated Indenture dated as of
December 13, 2002, as supplemented by the Amended and Restated Series 2002-1
Supplement dated as of December 13, 2002 (as so supplemented, the “Indenture”),
between the Issuer and The Bank of New York, as Indenture Trustee (the
“Indenture Trustee”).  Terms defined in the Indenture and not otherwise defined
herein are used herein as therein defined.

 

The undersigned has been informed that the Issuer and the Indenture Trustee
propose to enter into the First Supplemental Indenture dated on or about the
date hereof, a copy of which is attached hereto as Annex A and the First
Amendment to Series Supplement dated on or about the date hereof, a copy of
which is attached hereto as Annex B.  The undersigned hereby consents to the
execution and delivery of the foregoing documents and ratifies and affirms in
all respects its obligations to the Holders of the Class B Notes under or in
respect of the Guaranty.

 

 

Very truly yours,

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name:

Donald A. Nunemaker

 

 

 

Title:

Executive Vice President

 

 

 

 

Chief Operating Officer

 

 

--------------------------------------------------------------------------------